@S ,S§§' 2 ‘¢l'

Dr. Alex Melvin Wade, Jr.`
Paralegal Specialist

Mark W. Stiles
3060 FM 3514 ‘ RECE\\/ED \N PPEALS
Beaumont, Texas 77705-7638 COURT QF CR\\\/\\NALA

Cause No.: 65,555-24

IN THE coURT oF cRIMINAL APPEAls DEC 23 mg
oF THE sTATE oF-TEXAS

Ex Parte Alex Melvin Wade, Jr.,
Applicant . Abe\ Acosta, C\erk

PETITION FOR WRlT OF HABEAS CORPUS
FILED lN THE 185th DISTRICT COURT CAUSE NO.: 1222385
HARRIS COUNTY, TEXAS

 

APPLICANT ALEX MELVIN.WADE,\JR,,'S SUPPLEMENTAL‘HABEAS CORPUS RECORD

TO THE HONORABLE JUSTICES OF SAID COURT;

Comes Now Alex Melvin_Wade,'Jr., pro se/Applicant files this his supple-
mental habeas corpus record in the above entitled cause of action.

'Applicant files this Supplemental habeas corpus record for good cause
as in the following: * _

' . l.

Applicant Alex Melvin Wade, Jr., filed his original writ of habeas corpus
in the Office of Chris Daniel, 02/24/14 and on Same day.a copy of the Writ
of Habeas Corpus filed pursuant to CCP Art 11;07 served upon the Office of
Devon Anderson, District Attorney;'Devon Anderson, District Attorney of Harris
County, via., Andrew Smith, Assistant District Attorney filed "State's Motion
Requesting designation of issue," and its "Proposed Order Designating lssue,"
the same same by the Honorable Susan Brown, Presiding Judge. This Order

. D§§§SE§C¥QRY lssue was signed and filed.O$/lZ/lé. Pursuant to Tex. Rule of

A§pellate Proc. 73;3(b)(1)3 the Office of Chris Daniel, Clerk failed to
comply with the rule. Under`the new rule changes, the District clerk must

» now send all ODIS to the CCA once signed by the trial court. This Applicant

has been denied due process of law, the attached documents should have been
part of the habeas corpus record and available to the Court upon disposition
of the writ of habeas corpus filed 12/08/15.

This is not the first impression of the.Clerk of Court non compliance
with the Texas Rule of Appellate Proc. 73. effective 01/01/1&,.the related
case WR-65,555-20 demonstrates and should demonstrate to this Court, this
Applicant is being denied due process of law because of the significant of
the "State's Requesting Designation of issue ,nd most important The ODI

,' transmitted to this court.
l»""

- ' S,'/‘AHWN’-

. ._

z Al'éx/Melv@/wa
t _/P ge

/ 1 '

ttO €y

     
    
  

  
 
    
   
         
  
 

cc:
Devon Anderson, District A
12/24/15

 

‘19/14/2@15 19:5_4 `

PaeE 61

&iw% grams

   

Cause No. 1‘222385‘~D

EX `PARTE . - § writs 185“~* DISTRICT count
' § oF 3

ALEX MELViN WADE, Jii., t
Appiicam y § HARRis coUNTY, TEXAS

STATE’S MOTION REQUESTH\"'G~BE~SIGNATIQN-QF§SSHE-#-

The State of Texas, by~ and through its Assistant District Attorney for Harris

" County, requests that this Co`iirt, pursuant to TEX. CoDE CRIM P_Roc. art 11. 07

§B(d), designate that the following issue needs to be resolved in the instant

proceeding:
l. .Whether the applicant is actually innocent in the primary ease;

2.l 5.\thet;her the applicant received ineffective assistance of counsel in the

_ primary case;

3 Whether the evidence Was insufficient to convict the applicant m the primary

_ -.- » -.-_»--__-_- ,_._ _.,_... _~ _ _.

~ case;
4. Whethe.r the State committed a Brady Violation in the primary case;_ and

5. Whether the State allowed perjured evidence and false testimony in the

is ;

primary case ;'

EXHIBIT "A"

 

lana/2615 19:54 M " ‘ We- M lease aa

_.r`\

Service has been accomplished by mailing a true and correct copy of the
foregoing instrument to the following address:

Alex Melvin Wade, Jr.
#1624189 - Stiles Unit
3060 FM 351-.4
Beaumont, TX 77705

sioNEn this 11th day Of Mar¢h, 2014.

_ - .. _._._.. _f?”~?_- ._,. ____ ,_. .
Respec 11 1111 , -

/

/ Andre mi@/
Assistant dstrict Attomey

Han‘is County, Texas
1201 Franidin, Suire 600
Houston, Texas 77 002
_ (713) 755-6657
Texas Bar I.D. #24048100

 

' Prepared by:
~Emily Patton

'-~--'»\~.~ ..

w ' P.aeE

   

l@r'l¢l/'Z@l§ 19: 54

Cause No. 1222385-D

EX PARTE § ' JNTHE 185THDISTRICT count
§ oF

ALEX MELV:N wADE JR, v 4 .
Appiicam § HARRIS ooUNrY, 'I:sXAs

sTArE’s PRoPosED oiu:)ER DESIGNATING result
m w"‘___`j?laving"reviewed'the applicants petition for writ of habeas corpus, the Couit
finds that the following issue needs to be resolved in the instant proceeding:
l. Whether the applicant is actually innocent in the primary case;
2. Whether the applicant received ineH`ective assistance of counsel in the
primary case;
3. Whether the evidence was msuMcient to convict the applicant in the primary
case;
4. Whether the State committed a Brady violation in the primary case; and

5. Whether the State allowed perjured evidence and false testimony in the

.._._. __ ___‘ _'
~- … ~'-..-'~-»-,.. . .. ..__. __.

primary case.

Therefore, pursuant to Article 11.07, §3(d), this Couit will resolve the

above-cited issues and then enter Hndings of fact.

_3_

M PAGE . as

   

16/14/_2@15 192 54

 

 

/ \
_ // \"""'-`
/ 4 ' nio Ciork or cho court is oRDERED NoT to transmit iii this time any
/ documents in the above-styled case to the Court of Criminal Appe`als until ii.irther
order by this Court.
ny the following signature the Courr adopts the '
State’s Proposed Order Designating lssue in 'Cause No. 1222385-D.
sIGNED on the H day o?“` ‘ g"‘:zb"i`zi‘ * ' "'
_4_

 

PRESIDING IUDGE

'_ -'~ " -~ 4. _,-.,.»~~